Title: From George Washington to Anastasie de Lafayette, 25 November 1784
From: Washington, George
To: Lafayette, Anastasie-Louise-Pauline du Motier de

 

[Mount Vernon] 25th Novr 1784.

Permit me to thank my dear little correspondent for the favor of her letter of the 18th of June last, & to impress her with the idea of the pleasure I shall derive in a continuation of them. Her Papa is restored to her with all the good health, paternal affection & honors, her tender heart could wish.
He will carry a kiss to her from me, (which might be more agreeable from a pretty boy) & give her assurances of the affectionate regard with which I have the pleasure of being her well wisher,

G: W——n

